Title: To George Washington from Henry Waldegrave Archer, 30 December 1778
From: Archer, Henry Waldegrave
To: Washington, George


  
    Sr,
    General Wayne’s Quarters Mill Stone [N.J.]30th Decemr 1778
  
I take the liberty of informing you, of my intention of entering into the American Army, & becoming a citizen of the United States. Though a native of England, I feel myself quite attached to America, & firmly pursuaded, that I have brought hither dispositions entirely consonant to her welfare.
From infancy I considered myself a member of the British Empire at large, including the colonies of North America. Warped by no blind partiality, or local attachment, while their union with the parent state subsisted, I wished equally for the happiness of the whole; upon their division, my predilection was strong for that part, where the free principles of the ancient constitution were likely to be most vigorous, & lasting. Upon the first rise of the dissentions between them, dissentions, that reflect as much honor on one side, as infamy on the other; from my own observation of things, confirmed by the opinion & conversation of those whom I most esteemed, I decided that the opposition of the Americans was sanctified by justice as well as recommended by sound policy; in the progress, I admired the wisdom with which this opposition was conducted, applauded the firmness with which it was supported, & rejoice at the success with which it has been attended.
  Ambitious of military fame, & of military distinction, it was not consistent with my notion, to engage in the service of the King of  
    
    
    
    Great Britain, where the former of these was not to be acquired at all, as even valor in the support of tyranny & injustice is reproachful, nor the latter but by great interest, & the too frequent sacrifice of virtuous principles; nor is it by any means eligible for me to defer entering into his service till the war with America is ended, for besides the loss of time, & delay of preferment, there are other discouragements. From the degeneracy of the people, the corruption of their Representatives, & the wickedness of those in power, there is too much reason to believe that the army will before a distant period become the devoted instruments of despotic sway, & like the disgraceful pretorian bands ready to sell their services to those who are most ready to supply their debaucheries with the greatest luxury, & profusion, & favor their rapaciousness & violence.
On the contrary in the service of the united states, I shall during the present contest bear arms in a cause my conscience approves, & which reflects honor on its humblest supporters, & where there is reason to believe should my services be required in future it will be on the side of justice, liberty, & Glory, & where in short the disciplined Soldier & free Citizen are not incompatible.
I cannot indeed boast of being much qualified to render my services either welcome, or important, but thus far I can promise that the small qualifications I do possess, or may acquire, shall be exerted to the utmost on every occasion.
The particular line I wish to serve in, is the Cavalry, & Major Lee’s Corps I prefer to all others.
  Your Excellency will have the goodness to pardon me for troubling you with this letter, & permit me to hope <for> your countenance, & approbation of my choice, which will entirely govern my determination. I have the honor to be with the greatest respect & esteem, Your Excellency’s Most obedient & most hble Sert

  Henry Archer

